DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020, 06/05/2020 and 12/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/27/2019 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Gao at (312) 678-7338 on 01/12/2021.
The application has been amended as follows: 
Claims 4, 8 and 12 are cancel.

determining whether the electronic device is in an outgoing call state:
performing control to reduce brightness of the transparent display screen in a case that the electronic device is in the outgoing call state; and
performing control to turn on the infrared sensor to detect the distance between the object and the electronic device,
wherein the performing control to reduce the brightness of the transparent
display screen comprises:
determining whether the electronic device is approaching a user; and performing control to reduce the brightness of the transparent display screen in a case that the electronic device is approaching the user, wherein the determining whether the electronic device is approaching the user comprises:
acquiring a motion state of the electronic device;
determining whether the motion state conforms to a predetermined motion state; and
 	determining that the electronic device is approaching the user in a case that the
motion state conforms to the predetermined motion state;
wherein the display area comprises a window area, the infrared sensor is stacked below the window area, and wherein the performing control to reduce the brightness of the transparent display screen comprises:
 	performing control to reduce brightness of the window area.

 5. 	 An electronic device, comprising:
 	a transparent display screen, comprising a display area; 
an infrared sensor stacked below' the display area, wherein the infrared sensor is configured to emit infrared light and receive infrared light reflected by an object, to detect a distance from the object to the electronic device; and
 	a processor, configured to determine whether the electronic device is in an outgoing call stats, perform control to reduce brightness of the transparent display screen in a case that the electronic device is in the outgoing call state, and perform control to turn on the infrared sensor to detect the distance between the object and the electronic device,
 	wherein the processor is configured to determine whether the electronic device is approaching a user, and perform control to reduce the brightness of the transparent display screen in a ease that the electronic device is approaching the user,
 	the electronic device further comprises an acceleration sensor configured to detect a motion state of the electronic device, wherein the processor is configured to acquire the motion state of the electronic device detected by the acceleration sensor, determine whether the motion state conforms to a predetermined motion state, ;
	wherein the display area comprises a window area, the infrared sensor is stacked below the window area, and wherein the processor is further configured to: perform control to reduce brightness of the window area.

 	9.    A non-volatile computer-readable storage medium comprising a computer-executable instruction, wherein the computer-executable instruction, when being executed by one or more processors, enables the processors to perform a control method for an electronic device, wherein the electronic device comprises a transparent display screen and an infrared sensor, the transparent display screen comprises a display area, the infrared sensor is stacked below the display area, the infrared sensor is configured to emit infrared light and receive infrared light reflected by an object, to detect a distance between the object and the electronic device, the control method comprises:
 	determining whether the electronic device is in an outgoing call state; performing control to reduce brightness of the transparent display screen in a ease that the electronic device is in the outgoing call state; and
 	performing control to turn on the infrared sensor to detect the distance between the object and the electronic device,
 	wherein the performing control to reduce the brightness of the transparent display screen comprises:

 	acquiring a motion state of the electronic device;
 	determining whether the motion state conforms to a predetermined motion state; and
 	determining that the electronic device is approaching the user in a case that the motion state conforms to the predetermined motion state;
	wherein the display area comprises a window area, the infrared sensor is stacked below the window area, and wherein the performing control to reduce the brightness of the transparent display screen comprises:
 	performing control to reduce brightness of the window area.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer Filed and approved. Thank you.
Regarding claims 1, (5 and 9 with similar recited limitation) the closest prior art record Namgoong et al. (US 2018/0246559 A1) teaches a control method for an electronic device, wherein the electronic device comprises a transparent display screen and an infrared sensor.
However, Namgoong is fails to teach or fairly suggest

determining whether the electronic device is in an outgoing call state:
performing control to reduce brightness of the transparent display screen in a case that the electronic device is in the outgoing call state; and
performing control to turn on the infrared sensor to detect the distance between the object and the electronic device,
wherein the performing control to reduce the brightness of the transparent
display screen comprises:
determining whether the electronic device is approaching a user; and performing control to reduce the brightness of the transparent display screen in a case that the electronic device is approaching the user, wherein the determining whether the electronic device is approaching the user comprises:
acquiring a motion state of the electronic device;
determining whether the motion state conforms to a predetermined motion state; and
 	determining that the electronic device is approaching the user in a case that the
motion state conforms to the predetermined motion state;
	wherein the display area comprises a window area, the infrared sensor is stacked below the window area, and wherein the performing control to reduce the brightness of the transparent display screen comprises:
performing control to reduce brightness of the window area.

Claims 2-3, 6-7 and 10-11 are allowance as being dependent directly or indirectly to the independent claims 1, 5 and 9

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIET M DOAN/Primary Examiner, Art Unit 2641